DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: FIGs 1-5, the grip with the notch through-holes
Species II: FIGs 6-9, the grip with the notch indents
Species III: FIGs 10-12, the grip with the lattice
The species are independent or distinct because the structural features of each species are not required by the others. For instance, Species I requires the existence of notch through-holes, which is not a condition of Species II. Species III requires a lattice pattern with its interior walls, while this is not a requirement of Species I or II. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
In the instant case, the above two reasons apply, since the species have divergent subject matter in regards to their exterior structure, utilizing holes, indents, or a lattice structure as described above. Different searches would need to be made, such as text searching for lattice handles or searching other cushioning elements which utilize the lattice type structure for Species III. Additionally, ventilation-type handles or grips would need to be searched when regarding Species I, since the holes and apertures on the surface can provide some functionality that the indents of Species II do not. For Species II, less text search may be required as the exterior of the grip may be regarded through image-searching for patterns.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Jonathan Holm on 02/07/2022 a provisional election was made without traverse to prosecute the invention of Species I, referring to FIGs 1-5, claims 1-2, 4, 6-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3 and 5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Application Status
Claims 1-13 are pending, Claims 1-2, 4, 6-13 have been examined in this application. Claims 3 and 5 have been withdrawn as being drawn to non-elected species. 
This communication is the first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 09/23/2020 and reviewed by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the the cover from claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 1-2, 4, 6-13 objected to because of the following informalities:  
Claim 1 line 2 “grip for fishing rod” should be –grip for the fishing rod--.
Claim 7 “configure to cover” should be –configured to cover--.
Claim 12 “A fishing rod comprising” should be “A fishing rod comprising:”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 “the cover” described is not demonstrated in the drawings, making this claim overall confusing and indefinite. While the specification recites the possible existence of a cover portion, this cover portion is not disclosed to the extent that one of ordinary skill in the art would understand what structure applicant is referring to (see drawing objection above). Further, the drawings do not reference any sort of cover portion, making the limitation confusing. It is also unclear how a cover portion is meant to both cover the core body but also be integral with it, unless this cover portion is meant as an alternative naming convention for the outer peripheral wall. The claim was examined as best understood to indicate the cover is another way to reference the outer peripheral wall.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 6, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20060094525 A1) to Hung.
In regards to claim 1, Hung anticipates a grip for a fishing rod disposable at a rear end portion of the fishing rod, the grip for fishing rod comprising: a core body (Hung; body of 1) having a cylindrical shape of a predetermined thickness (Hung; cylindrical shape around rod 2), the core body configured to be fitted onto an outside of the rear end portion of the fishing rod (Hung; fitted on outside of handle 2, can be fitted on a rear end portion of a fishing rod); and a tail end body (Hung; uppermost portion in FIG 2) configured to cover a rear end opening of the core body and to be integral with the core body (Hung; see FIG 2 where the tail end is integral with the core body), and the core body having a peripheral wall (Hung; 15 and inner wall under each of 13) that has a void portion (Hung; created by void portions 13) along a grip axis direction (Hung; see FIG 2).

In regards to claim 6, Hung anticipates the grip for fishing rod according to claim 1, wherein the peripheral wall of the core body includes an outer peripheral wall (Hung; 15) and an inner peripheral wall (Hung; inner wall under each of 13), the tail end body connects a rear end portion of the outer peripheral wall and a rear end portion of the inner peripheral wall (Hung; see FIG 2, where the outer wall 15 and the inner wall under each of 13 are connected due to the tail end body at the upper end of FIG 2), and the tail end body is continuous with the outer peripheral wall (Hung; the tail end body at the upper end of FIG 2 continuous in an incline with the outer peripheral wall 15).

In regards to claim 8, Hung anticipates the grip for fishing rod according to claim 1, further comprising: at least one wall (Hung; walls between each of 13 which go around the entire circumference of the handle) extending through the void portion and extending in a circumferential direction of the core body (Hung; see FIG 1).

In regards to claim 9, Hung anticipates the grip for fishing rod according to claim 1, wherein the peripheral wall of the core body includes an outer peripheral wall (Hung; 15) and an inner peripheral wall (Hung; inner wall under each of 13), and at least one wall (Hung; walls between each of 13) connects the outer peripheral wall and the inner peripheral wall in a thickness direction (Hung; see FIGs 1 and 2).

In regards to claim 10, Hung anticipates the grip for fishing rod according to claim 1, further comprising: a bulging portion (Hung; bulging portion at upper end of FIG 1 and 2) at which an outer diameter of the core body is at a maximum (Hung; the diameter maximizes at the upper end of the grip, where it extends outwards).

In regards to claim 11, Hung anticipates the grip for fishing rod according to claim 10, wherein the outer diameter of the core body narrows from the bulging portion toward a front end side of the core body (Hung; the front of the core body being towards the lowermost portion in FIG 2, the body narrowing from the wider portion at the top of FIG 2 towards the bottom).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20060094525 A1) to Hung, in view of (US 5018733 A) to Bund.
In regards to claim 2, Hung teaches the grip for fishing rod according to claim 1, but fails to teach wherein the core body includes a perforated portion recessed from an outer surface of the core body in a thickness direction of the core body.
Buand teaches wherein the core body includes a perforated portion (Buand; made of 3 with 4, see FIG 5b) recessed from an outer surface of the core body in a thickness direction of the core body (Buand; where 4 is recessed from the outer surface of the core body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hung such that it has openings such as the ones taught by Buand. The motivation for doing so would be to increase the ability for the air pockets to dampen vibrations when hitting a ball.

In regards to claim 4, Hung as modified by Buand teach the grip for fishing rod according to claim 2, wherein the peripheral wall of the core body includes an outer peripheral wall (Hung; 15) and an inner peripheral wall (Hung; inner wall under each of 13), the void portion (Hung; 13) is located between the outer peripheral wall and the inner peripheral wall (Hung; see FIG 2), and the perforated portion includes a plurality of notch holes (Buand; 4) penetrating the outer peripheral wall in a thickness direction of the outer peripheral wall (Buand; see FIG 5a).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20060094525 A1) to Hung.
In regards to claim 7, Hung teaches the grip for fishing rod according to claim 1, further comprising: a cover portion (Hung; 15) configure to cover the core body (Hung; see FIG 2), the cover portion defining a predetermined external shape of the grip for fishing rod (Hung; see FIG 1), wherein the grip for fishing rod has a dual-layer structure composed of the core body and the cover portion (Hung; see FIG 1 and 2, where the combination of the piece 15 and the core body of 1 make up the dual-layer structure).
Hung fails to explicitly teach the cover being integral with the core body.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover portion of Hung integral with the rest of the core body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The motivation for doing so would be to ensure the exterior is sealed to the rest of the grip, preventing any possible movement of the cover.  


Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20060094525 A1) to Hung, in view of (CN 105519499 A) to to Kota.
In regards to claim 12, Hung teaches a grip for a fishing rod according to claim 1, the grip for the fishing rod being disposed at a rear end portion of a rod body (Hung; at the end of a rod 2 in FIG 2), wherein the core body fits on an outside of the rear end portion of the rod body (Hung; see FIG 2), the core body being cylindrical and integral with the tail end body (Hung; where the core body is cylindrical about the cylindrical rod 2, see FIG 1 and 2, and the uppermost portion being the tail end body, which is integral with the core body), but fails to teach a fishing rod comprising a fishing rod body at a rear end portion of the fishing rod, the grip being attached to the rear end portion of the fishing rod body.
Kota teaches a fishing rod (Kota; Abstract) comprising a fishing rod body at a rear end portion of the fishing rod (Kota; Abstract and see FIGs 2-3), the grip being attached to the rear end portion of the fishing rod body (Kota; see FIGs 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hung such that it is used with a fishing rod instead of a golf club. The motivation for doing so would be to utilize the advantageous structure of Hung’s grip with a wide variety of hand-held devices which would increase a user base and provide the comfortable features of the handle for other applications where excess vibrations are a concern.

In regards to claim 13, Hung as modified by Kota teach the fishing rod of claim 12, wherein an inner diameter of the core body (Hung; inner diameter of Hung, see FIG 2) coincides with an outer diameter of the rear end portion of the fishing rod body (Hung; see where inner diameter of the grip of Hung in FIG 2 corresponds with the outer diameter and rear end portion of the rod body) (Kota; see FIG 2 where the grip has an inner diameter that coincides with the outer diameter of the rod body).



Claims 1, 2, 4, 6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5397123 A) to Huang in view of (US 8506418 B2) to Tremulis.
In regards to claim 1, Huang teaches a grip for a fishing rod disposable at a rear end portion of the fishing rod, the grip for fishing rod comprising: a core body (Huang; G), the core body configured to be fitted onto an outside of the rear end portion of the fishing rod (Huang; fitted on outside of handle 10, can be fitted on a rear end portion of a fishing rod); and the core body having a peripheral wall (Huang; upper surface of 16, lower surface 20 of 16) that has a void portion (Huang; void portion created by pores 22) along a grip axis direction (Huang; see FIG 7 and 8).
Huang fails to explicitly teach having a cylindrical shape of a predetermined thickness, and a tail end body configured to cover a rear end opening of the core body and to be integral with the core body.
Tremulis teaches having a cylindrical shape of a predetermined thickness (Tremulis; see FIGs 19-20, where the grip has a cylindrical shape around the cylindrical rod), and a tail end body (Tremulis; leftmost end of the grip, as seen in FIG 19 or 20) configured to cover a rear end opening of the core body and to be integral with the core body (Tremulis; where the grip is integral with the core body, as can be seen in FIG 19 or 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang such that the shape of the grip is like the one of Tremulis, cylindrical and has a tail end body which is integral to cover the end of the grip, as taught by Tremulis. The motivation for doing so would be to create a grip shape suited to a variety of applications, as well as providing a handle shape that would allow a user to rotate a handle quickly.

In regards to claim 2, Huang as modified by Tremulis teach the grip for fishing rod according to claim 1, wherein the core body includes a perforated portion (Huang; see FIG 1 which demonstrates a perforated portion, with 36, 38 being perforated)) recessed from an (Huang; see FIG 3 and 4).

In regards to claim 4, Huang as modified by Tremulis teach the grip for fishing rod according to claim 2, wherein the peripheral wall of the core body includes an outer peripheral wall (Huang; outer peripheral wall of 16) and an inner peripheral wall (Huang; inner peripheral wall 20 of 16), the void portion is located between the outer peripheral wall and the inner peripheral wall (Huang; 22, see FIG 7 where the void portion is between the inner and outer wall), and the perforated portion includes a plurality of notch holes (Huang; notch holes 36) penetrating the outer peripheral wall in a thickness direction of the outer peripheral wall (Huang; see FIG 7 where the hole 36 penetrates the outer peripheral wall).

In regards to claim 6, Huang as modified by Tremulis teach the grip for fishing rod according to claim 1, wherein the peripheral wall of the core body includes an outer peripheral wall (Huang; outer peripheral wall of 16) and an inner peripheral wall (Huang; inner peripheral wall 20 of 16), the tail end body connects a rear end portion of the outer peripheral wall and a rear end portion of the inner peripheral wall (Tremulis; see FIG 19 where an outer wall and inner wall are joined by the rear end portion), and the tail end body is continuous with the outer peripheral wall (Tremulis; the tail end body is continuous with the outer peripheral wall due to being integral with the outer peripheral wall).

In regards to claim 8, Huang as modified by Tremulis teach the grip for fishing rod according to claim 1, further comprising: at least one wall (Huang; walls on either side of 22) extending through the void portion and extending in a circumferential direction of the core body (Huang; extending into and out of the page on FIG 7, therefore in a circumferential direction).

In regards to claim 9, Huang as modified by Tremulis teach the grip for fishing rod according to claim 1, wherein the peripheral wall of the core body includes an outer peripheral wall (Huang; outer peripheral wall of 16) and an inner peripheral wall (Huang; inner peripheral wall 20 of 16), and at least one wall connects the outer peripheral wall and the inner peripheral wall in a thickness direction (Huang; walls on either side of 22, see FIG 7).

In regards to claim 10, Huang as modified by Tremulis teach the grip for fishing rod according to claim 1, further comprising: a bulging portion at which an outer diameter of the core body is at a maximum (Tremulis; see FIG 19 where the leftmost portion of the handle is bulging, the diameter at a maximum).

In regards to claim 11, Huang as modified by Tremulis teach the grip for fishing rod according to claim 10, wherein the outer diameter of the core body narrows from the bulging portion toward a front end side of the core body (Tremulis; see FIG 19 where the outer diameter narrows from the bulging portion on the leftmost side of the FIG, and narrows from the bulging portion to the front end side, which is at the rightmost portion).

    PNG
    media_image1.png
    228
    574
    media_image1.png
    Greyscale



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5397123 A) to Huang as modified by (US 8506418 B2) to Tremulis as applied to claim 1 above, in further view of (US 20060094525 A1) to Hung.
In regards to claim 7, Huang as modified by Tremulis teach the grip for fishing rod according to claim 1, but fail to explicitly teach it further comprising: a cover portion integral with the core body and configure to cover the core body, the cover portion defining a predetermined external shape of the grip for fishing rod, wherein the grip for fishing rod has a dual-layer structure composed of the core body and the cover portion.
Hung teaches a cover portion (Hung; 15) configure to cover the core body (Hung; see FIG 2), the cover portion defining a predetermined external shape of the grip for fishing rod (Hung; see FIG 1), wherein the grip for fishing rod has a dual-layer structure composed of the core body and the cover portion (Hung; see FIG 1 and 2, where the combination of the piece 15 and the core body of 1 make up the dual-layer structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang as modified by Tremulis such that the device has a cover portion to create a dual layer structure as taught by Hung. The motivation for doing so would be to provide a greater cushioning element with more layers.
Hung fails to explicitly teach the cover being integral with the core body.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover portion of Hung integral with the rest of the core body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The motivation for doing so would be to ensure the exterior is sealed to the rest of the grip, preventing any possible movement of the cover.  

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5397123 A) to Huang as modified by (US 8506418 B2) to Tremulis as applied to claim 1 above, in further view of (CN 105519499 A) to to Kota.
In regards to claim 12, Huang as modified by Tremulis teach a grip for a fishing rod according to claim 1, the grip for the fishing rod being disposed at a rear end portion of a rod body (Huang; at the end of the rod of the handle, see FIG 5), wherein the core body fits on an outside of the rear portion of the rod body (Huang; see FIG 5), the core body being cylindrical and integral with the tail end body (Tremulis; as described in the rejection of claim 1 above, where Tremulis teaches a cylindrical shape in FIGs 19-20, an end portion being integral with the body), but fails to teach a fishing rod comprising a fishing rod body at a rear end portion of the fishing rod, the grip being attached to the rear end portion of the fishing rod body.
Kota teaches a fishing rod (Kota; Abstract) comprising a fishing rod body at a rear end portion of the fishing rod (Kota; Abstract and see FIGs 2-3), the grip being attached to the rear end portion of the fishing rod body (Kota; see FIGs 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hung such that it is used with a fishing rod instead of a racket. The motivation for doing so would be to utilize the advantageous structure of Huang’s grip with a wide variety of hand-held devices which would increase a user base and provide the comfortable features of the handle for other applications where excess vibrations are a concern.

In regards to claim 13, Huang as modified by Tremulis and Kota teach the fishing rod of claim 12, wherein an inner diameter of the core body (Huang; see an inner diameter of the grip in FIG 10 or FIG 11) coincides with an outer diameter of the rear end portion of the fishing (Huang; see FIG 10 and 11 where the inner surface of the grip in FIG 10 or FIG 11 is along the outer surface of the rod, therefore the two diameters coinciding).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080113826 A1 to Lin teaches a shock absorbent grip which has an outer and inner peripheral wall, a void space, and interstitial walls in a circumferential direction of the rod.
US 20080113826 A1 to Ferrara teaches a cushioning element with interstitial walls and an outer and inner peripheral wall, along with a void portion inbetween, the cushioning element being cylindrical with a bulge portion.
US 20030109326 A1 to Roelke teaches a grip with an inner and outer wall, interstitial walls formed in a circumferential direction around a cylindrical rod, the grip being cylindrical with a tail end body integral with the rest of the body of the grip, and a void space between the inner and outer peripheral walls.
US 4108436 A to Masi teaches a peripheral wall with void space, an aperture penetrating an outer surface of the peripheral wall, the grip being cylindrical and having interstitial walls in a circumferential direction around the rod.
US 3344684 A to Steere teaches a cylindrical grip with an integral tail end body, an inner and outer peripheral wall, a void space, and interstitial walls that run in a circumferential direction about the rod.
US 0593162 A to Miller teaches a grip with an outer and inner peripheral wall, a bulging portion, a void space, and a cylindrical shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647